Citation Nr: 1631988	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  09-36 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for heart disorder, to include coronary artery disease with congestive heart failure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for the residuals of food poisoning.  

4.  Entitlement to service connection for the residuals of a neck gunshot wound, including headaches.  

5.  Entitlement to service connection for the residuals of a head trauma, including headaches.  

6.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to May 1973, and from January 1977 to February 1984, as well as periods of reserve service that preceding and following the respective periods of active service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the New Orleans, Louisiana, Regional Office (RO).  

The Veteran died on March [redacted], 2010, and the appellant is the Veteran's surviving spouse.  In a May 2011 administrative determination, the New Orleans RO formally substituted the appellant into the present appeal that was pending at the time of the Veteran's death.  

The issues of entitlement to service connection for a heart disorder, hypertension, residuals of a neck gunshot wound, and residuals of a head trauma, including headaches are addressed in the Remand portion of the decision below.



FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of residuals of food poisoning.

2.  The evidence of record does not show a diagnosis of a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of food poisoning are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

	The Residuals of Food Poisoning

The appellant maintain that residuals of food poisoning are related to in-service treatment and diagnosis of food poisoning.  The appellant has not submitted any additional statements in support of this claim nor did the Veteran reasonably elaborate as to the residuals that he claimed were related to any in-service food poisoning.  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for the residuals of food poisoning.  The Veteran's available service treatment records are silent as to any food poisoning diagnosis.  July 1979 and August 1980 service treatment records note treatment for gastrointestinal symptoms, with the medical professional indicating a need to rule out gastritis or an ulcer.  Additionally, a July 1981 service treatment notes a diagnosis of pancreatitis, and an October 1981 service treatment record reflects his diagnosis of gastritis.  However, post-service treatment records do not show any diagnosis of the aforementioned conditions, food poisoning, or food poisoning residual.  Stated differently, a diagnosis of food poisoning was not shown during the Veteran's lifetime or during the pendency of the appeal.  

While the statements of the Veteran and the appellant are competent evidence to report having gastrointestinal symptoms, the Veteran's and the appellant's statements are not competent evidence to provide diagnoses or to relate any diagnoses to inservice incidents.  Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  Despite the assertions of the Veteran and the appellant herein, there is no indication that the Veteran ever sought treatment for chronic residuals from food poisoning, either in service or post service discharge.  

"In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added).  In the absence of competent medical evidence of any current residuals of food poisoning, the criteria for establishing service connection for the disorder has not been established.  Id.  Therefore, the preponderance of the evidence is against the claim.  As there is no doubt to be resolved, service connection for the residuals of food poisoning is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Low Back Disability

In a February 2008 statement, the Veteran indicated that service connection was warranted for a low back disability because he had injured his back in a motor vehicle accident during service, that resulted in a chronic low back disability.  

Again, based on a longitudinal review of the record, the Board concludes service connection is not warranted for a low back disability.  A diagnosis of a low back disability is not shown during the pendency of the appeal and prior to the Veteran's death. 

While the Veteran and appellant statements are competent evidence as to symptomatology and incidents in service, the Veteran's and the appellant's statements are not competent evidence to provide diagnoses or to relate any diagnoses to inservice incidents.  Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  Despite the assertions of the Veteran and the appellant herein, there is no indication that the Veteran ever sought treatment for a low back disorder, either in service or post service discharge.  

An October 2007 VA general examination specifically indicated the Veteran "does not have any complaints relating to the musculoskeletal system," and no low back disability was diagnosed based on physical examination.  This record is consistent with the available post-service medical evidence of record.  As noted above, service connection is warranted where incidents in service result in a disability.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In the absence of competent medical evidence of diagnosed low back disability prior to the Veteran's death and during the pendency of the appeal, the criteria for establishing service connection for a low back disorder has not been established.  Id.  Therefore, the preponderance of the evidence is against the claim.  As there is no doubt to be resolved, service connection for a low back disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the residuals of food poisoning is denied.

Service connection for a low back disability is denied.  


REMAND

The Veteran's March 2010 death certificate reports that he died in a VA facility, with heart and hypertension disabilities as factors causing or contributing to death.  Service connection claims for hypertension and heart-related disabilities are currently pending before the Board.  The record does not reflect sufficient efforts to obtain the relevant and reasonably identified final treatment records.  Further, the record suggests that the Veteran may have obtained VA or private treatment related to the other claimed disabilities after October 2007.  VA must make efforts to obtain the aforementioned relevant records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).

A January 2006 VA treatment record reports the Veteran as having had a 47 year history of hypertension and confirms a diagnosis of the hypertension.  Under these circumstances VA must provide obtain an appropriate medical opinion in connection with this claim on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Available service treatment records, such as service treatment records dated in April 1980, April 1981, May 1981, and October 1981, note treatment for head trauma and headaches.  A March 2007 VA treatment record reflects the Veteran's treatment for headaches, indicating that a headache disability was present during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of the claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include all sources of private for the residuals of a heart disability, hypertension, the residuals of a neck gunshot wound, and head trauma, or hospitalization, since October 2007.    

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the appellant's response, the RO must obtain all outstanding VA treatment and hospitalization records related to the Veteran's heart disability, hypertension, the residuals of a neck gunshot wound, and the residuals of head trauma, dated since October 2007.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.  

2.  After receipt of all additional records, the electronic claims file must be made available to an appropriate medical to provide an appropriate medical opinion pertaining to the hypertension claim.  After a review of the electronic claims file, and with consideration of the service treatment records, post service treatment records, and the Veteran's statements, the examiner must provide an opinion as to whether hypertension is related to the Veteran's military service. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After receipt of all additional records, the electronic claims file must be provided an appropriately qualified examiner in connection with his residual neck gunshot wound claim.  After a review of the electronic claims file, and with consideration of the service treatment records, post service treatment records, and the Veteran's statements, the examiner must state whether the Veteran's gunshot wound existed prior to the Veteran's January 1977 enlistment into service and, if so, the examiner must state the specific evidence upon which this finding is based.  If the examiner finds that a gunshot wound to the neck existed prior to the Veteran's January 1977 enlistment into service, the examiner must provide an opinion as to whether it was not aggravated by military service, and must state the specific evidence upon which this finding is based.

If the examiner finds that the gunshot wound to the neck did not exist prior to the Veteran's January 1977 enlistment into service, the examiner must state whether the gunshot wound is related to the Veteran's military service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  After receipt of all additional records, the electronic claims file must be provided an appropriately qualified examiner in connection with any head trauma residuals, to include headaches, is related to his military service.  After a review of the electronic claims file, and with consideration of the service treatment records, post service treatment records, and the Veteran's statements, the examiner must state whether any head trauma residuals, to include headaches is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must review the medical reports to ensure that each is in complete compliance with the directives of this Remand.  If either report is deficient in any manner then immediate implementation of corrective procedures must be conducted.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


